Citation Nr: 0529910	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-34 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether an April 1987 rating decision was clearly and 
unmistakably erroneous in denying a rating greater than 10 
percent disabling for generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1979 to August 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

For the reasons discussed below, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

A summary of the procedural history in this case is first in 
order.

A rating decision in September 1996 increased the rating for 
the veteran's service-connected psychiatric disorder 
(formerly generalized anxiety disorder and rated 10 percent 
disabling, but recharacterized by that decision as post-
traumatic stress disorder [PTSD]) to 100 percent disabling, 
effective from June 1994.  He was notified of that decision 
and did not appeal.  A rating decision in April 1998 
continued the 100 percent rating; he also was notified of 
that determination and again did not appeal.  

An April 2002 rating decision, among other things, again 
continued the 100 percent rating for PTSD.  In response, the 
veteran submitted a VA Form 9 in May 2002 that was accepted 
as a notice of disagreement (NOD) with that April 2002 
decision.  On that form, he checked the box indicating he 
wanted a personal hearing before the Board at the RO; he 
stated that he had reopened his claim based on clear and 
unmistakable error (CUE).  In September 2003, a rating 
decision determined that the assignment of a 100 percent 
rating effective from June 1994 was not 
clearly and unmistakably erroneous.  In response, the veteran 
submitted another VA Form 9 in September 2003 on which he 
reiterated his request for a Board hearing at the RO.  That 
document was accepted as an NOD with the September 2003 
rating decision.  The veteran's representative wrote the RO 
in December 2003, specifically referencing CUE in the April 
1987 rating decision; the RO accepted that letter as the 
veteran's substantive appeal.  A supplemental statement of 
the case (SSOC) in June 2004 considered the issue of CUE in 
the April 1987 rating decision.  

Regardless of how the appealed issue has been framed by the 
RO, the veteran has clearly placed the issue in appellate 
status.  38 C.F.R. § 20.200 (2005).  He has also clearly 
requested a personal hearing before the Board at the RO.  
VA's regulations give him the right to request such a 
hearing.  38 C.F.R. § 20.700 (2005).  Accordingly, he should 
be scheduled for the hearing he has requested before deciding 
his appeal.  

Therefore, this case is REMANDED to the RO (via the AMC) for 
the following action:  

Schedule the veteran for a personal 
hearing before a Veterans Law Judge at 
the RO.  Notify him of the date, time, 
and specific location of his hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, 
he changes his mind and elects not to 
have a hearing at the RO before the 
Board, also document this in his claims 
file.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

